DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claims 1 and 20 are independent.  All of the currently pending claims have been examined in the present Office action.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement (note the U.S. Patent Application Publication listed in paragraph [00197]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second tubular liners (as recited in claim 12) the plurality of additional borehole strings (as recited in claim 15), and the first and second sections of the first plurality of additional borehole strings, the first plurality of tubular liners, the second plurality of tubular liners, the equal plurality of laterally extending boreholes extending from the first plurality of tubular liners, the equal plurality of laterally extending boreholes extending from the second plurality of tubular liners, the first and second plurality of additional borehole strings that are together installed in a first borehole (as recited in claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 4, 7-9, and 13 are objected to because of the following informalities:
In line 2 and in lines 3-4 of claim 4, it appears that “the first and second borehole string” should read “the first and second borehole strings”.
In line 5 of claim 7, it appears that “the first and second borehole string” should read “the first and second borehole strings”.
In claim 13, it appears that “twenty five square mile” should read “twenty five square miles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 19 of claim 1, “the surface” lacks proper antecedent basis in the claims (it appears that this should read “the surface region”; see, e.g., line 18 of the claim).
In lines 2-3 of claim 2, it is not clear what is meant by the recitation “extends substantially vertically relative to the surface region”.  In common usage, the phrase “extends ... vertically” would mean extending straight up and down, regardless of the orientation of any “surface region” or other reference surface.  The phrase “relative to the surface region”, however, suggests a direction that is perpendicular to the surface region (the orientation of which may vary depending upon local terrain).  It is, thus, not clear whether applicant means that the first sections of the borehole strings extend vertically (i.e., straight up and down) or that they extend perpendicular to the surface region.
In line 4 of claim 2, it is not clear what is meant by “extend generally in a horizontal direction relative to the surface region”.  In common usage, the phrase “extend in a horizontal direction” would mean extending perpendicular to the vertical, regardless of the orientation of any “surface region” or other reference surface.  The phrase “relative to the surface region”, however, suggests a direction that is parallel to the surface region (the orientation of which may vary depending upon local terrain).  It is, thus, not clear whether applicant means that the second sections of the borehole strings extend horizontally (i.e., perpendicular to the vertical) or that they extend parallel to the surface region.  Note the similarly ambiguous language used in line 5 of claim 2
In line 2 of claim 3, “the internal volumes of the first and second borehole strings” lacks proper antecedent basis in the claims (it appears that this should read “the internal volumes of the second sections of the first and second borehole strings”; see claim 1, subpart (i)).
In line 3 of claim 3, “the average height ...” lacks proper antecedent basis in the claims.
In line 3 of claim 3, “the lengths of the second sections ...” lacks proper antecedent basis in the claims.
In line 4 of claim 3, “the average widths ...” lacks proper antecedent basis in the claims.
In line 2 of claim 4, “the internal volumes of the first and second borehole string” lacks proper antecedent basis in the claims (it appears that this should read “the internal volumes of the second sections of the first and second borehole strings”; see claim 1, subpart (i)).
In line 3 of claim 4, “the lengths of the second sections ...” lacks proper antecedent basis in the claims.
In lines 4-5 of claim 5, “the first borehole string extension” and “the second borehole string extension” lack proper antecedent basis in the claims.
In line 3 of claim 7, “the nodal space in the resource deposit” lacks proper antecedent basis in the claims.
In line 5 of claim 7, “the surface borehole string openings of the first and second borehole string” lacks proper antecedent basis in the claims.
In lines 5-6 of claim 10, it is not clear what is meant by “in approximately a fourth lateral direction”.
In line 15 of claim 10, “the first ... fluid paths” lacks proper antecedent basis in the claims.
In lines 16-17 of claim 10, “the internal volumes of the second and third sections” lacks proper antecedent basis in the claims.
In lines 18-19 of claim 10, “the fluid path” is indefinite; it is not clear which previously-recited fluid path is being referenced.
In claim 13, attributing an area size range to the surface region is indefinite because the surface region has not been recited in a manner that defines a boundary or that otherwise establishes a definite area to which an area size could be attributed (the surface region is only recited as a region from which the first and second borehole strings extend downwardly; see claim 1, parts a) and b)).
In claim 13, the recited range “twenty five square mile or less, or one square mile or less” is indefinite and confusing, since the second alternative (i.e., “one square mile or less”) lies completely within the first alternative (i.e., “twenty five square mile or less”).
In line 2 of claim 14, it is not clear whether the recited “first plurality of sections” of the first borehole string is intended to include or be in addition to the previously-recited second section of the first borehole string (see claim 1, part a)).
In line 5 of claim 14, it is not clear whether the recited “second plurality of sections” of the second borehole string is intended to include or be in addition to the previously-recited second section of the second borehole string (see claim 1, part b)).
In lines 18-19 of claim 14, “the internal volume of ...” lacks proper antecedent basis in the claims.
In line 19 of claim 14, “the first and second plurality of lateral extensions” lacks proper antecedent basis in the claims.
In lines 1-2 of claim 16, “the first section of a first plurality of the additional borehole strings” lacks proper antecedent basis in the claims.
In line 3 of claim 16, “the second section of the first plurality of the additional borehole strings” lacks proper antecedent basis in the claims.
In line 5 of claim 16, “the first section of a second plurality of the additional borehole strings” lacks proper antecedent basis in the claims.
In lines 6-7 of claim 16, “the second section of the second plurality of the additional borehole strings” lacks proper antecedent basis in the claims.
In lines 11-12 of claim 16, it is not clear how the plurality of additional borehole strings are “spaced away from one another” and also are “together installed in a first borehole extending from the surface region”, as recited in lines 5-6; in other words, it is not clear how additional borehole strings that are installed in the same borehole can be considered to be “spaced away from one another”.
In line 4 of claim 17, the recitation “subsequently” is indefinite; it is not clear from the claim language relative to what the injecting is subsequent.
In line 5 of claim 17, “the plurality of additional borehole strings” lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toews et al., U.S. Patent Application Publication No. 2020/0011151 (“Toews”).
Toews discloses a resource extraction configuration (see Fig. 12) for in situ resource extraction (i.e., heat recovery; Toews [0055]: “Another object of one embodiment, is to provide a method for drilling a wellbore into a formation suitable for geothermal heat recovery”) from a resource deposit (geothermal formation 38) in an underlying subterranean space associated with a surface region (surface 52), wherein the resource extraction configuration comprises: 
at least one borehole configuration, each borehole configuration comprising: 
a first borehole string (e.g., inlet well 10) extending downward from the surface region (i.e., surface 52) into the resource deposit (i.e., geothermal formation 38), the first borehole string comprising first and second sections, the first section (e.g., the portion of the well 10 having surface casing 12) extending downward from the surface region and the second section (e.g., the solid line portion of lateral section 16) extending laterally in a first lateral direction from the first section into the resource deposit; and 
a second borehole string (e.g., outlet well 20) extending downward from the surface region into the resource deposit, the second borehole string situated adjacent to the first borehole string (see Fig. 12) and comprising first and second sections, the first section (e.g., the portion of the well 20 having surface casing 12) of the second borehole string extending downward from the surface region and the second section (e.g., the dashed line portion of lateral section 16) of the second borehole string extending laterally in a second lateral direction from a distal portion of the first section (e.g., where the intermediate casing 14 is located) of the second borehole string into the resource deposit, 
where the second sections (i.e., lateral sections 16) of the first and second borehole strings penannularly extend to form a first planar region (see Fig. 12), and the second sections distally connect at a nodal space (e.g., where the solid line and dashed line lateral sections 16 are joined) and form a fluid path (note the arrows in Fig. 12) downward from the surface region through the first borehole string (inlet well 10) to the nodal space and from the nodal space upward to the surface region through the second borehole string (outlet well 20).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 1-2, 5-6, 10-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al., U.S. Patent Application Publication No. 2012/0027516 (“Day”) in view of Toews et al., U.S. Patent Application Publication No. 2020/0011151 (“Toews”).
Day discloses a process for in situ subterranean resource extraction from subterranean space comprising a resource deposit (i.e., an evaporite mineral formation; see, e.g., Fig. 12 and [0169]) by extracting a resource from the resource deposit using a borehole configuration (see, e.g., Fig. 12) that comprises: 
a)	a first borehole string (e.g., Access Well L1) extending downward from a surface region into the resource deposit (Day [0169]: “The dual access wells L1 and L2 are drilled to access an evaporite mineral formation.... For one scenario a pair of the access wells are initially drilled down vertically and then turned or curved by directional drilling to intercept the evaporite mineral formation ...”) , the first borehole string comprising first and second sections, the first section (e.g., the vertical portion of access well L1) extending downward from the surface region  and the second section (e.g., the non-vertical portion of the access well L1 and/or the lateral borehole L11) extending laterally in a first lateral direction from the first section into the resource deposit (Day [0169]: “... a first lateral borehole L11 is drilled from the shoe of the access well L1 and is curved at about a 45 degree angle from an extended centerline of the access well”);  and 
b)	a second borehole string (e.g., Access Well L2) extending downward from the surface region into the resource deposit, the second borehole string situated adjacent to the first borehole string (see Fig. 12) and comprising first and second sections, the first section (e.g., the vertical portion of access well L2) extending downward from the surface region and the second section (e.g., the non-vertical portion of the access well L2 and/or the lateral borehole L21) extending laterally in a second lateral direction from the first section of the second borehole string into the resource deposit (Day [0169]: “Lateral L21 is now drilled from the shoe of access well L2 turning about 45 degrees from the extended centerline of the access well and extended along the floor of the bed to communicate with lateral L11 at point LC”), 
where the second sections (e.g., the laterals L11, L21) of the first and second borehole strings extend to form a first planar region (see Fig. 12), and to distally connect the second sections at a nodal space (i.e., at the point LC) so that a fluid path is formed downward from the surface region through the first borehole string to the nodal space and from the nodal space upward to the surface through the second borehole string (Day [0169]: “Solution mining may commence at this point by injecting and recovering from the shoes of access wells L1 and L2 ...”),
wherein the process comprises: 
(i)	injecting a carrier fluid from the surface region downward through the first or second borehole string along the fluid path to thereby in situ leach resource material from the resource deposit into the carrier fluid (see Day [0035]) and increase internal volumes of the second sections of the first and second borehole strings (see the “CAVITY OUTLINE” for the second sections L11, L12 in Fig. 12), 
(ii)	circulating the carrier fluid comprising the leached resource material along the fluid path via the nodal space and upward to the surface region through the second borehole string when injecting the carrier fluid through the first borehole string, or through the first borehole string when injecting the carrier fluid through the second borehole string (see Day [0035]) and 
(iii)	recovering the carrier fluid comprising the in situ leached resource material (Day [0035]: “... collecting a pregnant solution containing a dissolved evaporite mineral from the second access well”).
Day does not, however, specifically disclose that the second sections (e.g., the laterals L11, l21) of the first and second borehole strings (i.e., L1, L2) extend penannularly (i.e., having the form of a ring with a small break in the circumference) from the first sections of the first and second borehole strings, as recited in claim 1.
In the same field of endeavor, Toews teaches a resource extraction configuration (see Fig. 12) for in situ resource extraction (i.e., heat recovery; Toews [0055]: “Another object of one embodiment, is to provide a method for drilling a wellbore into a formation suitable for geothermal heat recovery”) from a resource deposit (i.e., geothermal formation 38) in an underlying subterranean space associated with a surface region (surface 52).  The resource extraction configuration includes a borehole configuration for circulating a working fluid for effecting thermal transfer from the underground geothermal formation 38 to one or more surface applications (e.g., power generator 70; Figs. 19-22).
    The borehole configuration includes a first borehole string (e.g., inlet well 10) extending downward from the surface region (i.e., surface 52) into the resource deposit (i.e., geothermal formation 38), the first borehole string comprising first and second sections, the first section (e.g., the portion of the well 10 having surface casing 12) extending downward from the surface region and the second section (e.g., the solid line portion of lateral section 16) extending laterally in a first lateral direction from the first section into the resource deposit; and 
a second borehole string (e.g., outlet well 20) extending downward from the surface region into the resource deposit, the second borehole string situated adjacent to the first borehole string (see Fig. 12) and comprising first and second sections, the first section (e.g., the portion of the well 20 having surface casing 12) of the second borehole string extending downward from the surface region and the second section (e.g., the dashed line portion of lateral section 16) of the second borehole string extending laterally in a second lateral direction from a distal portion of the first section of the second borehole string into the resource deposit, 
where the second sections (i.e., lateral sections 16) of the first and second borehole strings penannularly extend to form a first planar region (see Fig. 12; also, see Figs. 13-15 which each show a plurality of the penannularly extending second sections viewed in plan), and to distally connect the second sections at a nodal space (e.g., where the solid line and dashed line lateral sections 16 are joined) so that a fluid path is formed downward from the surface region through the first borehole string (i.e., inlet well 10 and the sold line portion of the lateral sections 16) to the nodal space and from the nodal space upward to the surface region through the second borehole string (i.e., the outlet well 20 and the dashed line portion of the lateral sections 16; note the directional arrows shown on the lateral sections 16 in Fig. 12).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Toews, to arrange the Day well configuration having the second sections of the first and second wellbores extending penannularly, in order to provide a more compact and space-efficient well arrangement.

With respect to claim 2, Day discloses that the first sections of the first and second borehole strings (i.e., the access wells L1, L2) extend substantially vertically (see [0169]) and that the second sections of the first and second borehole strings (e.g., the laterals L11, L21) extend generally in a horizontal direction (see, e.g., claim 14) and that the first planar region is situated substantially horizontal (the first planar region is defined by the generally horizontal second sections).
With respect to claim 5, Day discloses casing along at least portions of the access wells (Day [0028]: “The access well can be cased and cemented for at least a part of the length of the borehole”).
With respect to claims 6 and 17, Day discloses alternating injection of the carrier fluid (Day [0117]: “Injection and recovery flows are alternated from time to time ...”).
With respect to claim 10, Day discloses third sections (e.g., L13, L23; Fig. 12) extending in lateral directions from the first sections and circulating carrier fluid along the fluid path created by the first and third sections (see [0185]).
With respect to claim 11, the Day first and second borehole strings (e.g., the access wells L1, L2) are first and second boreholes (Day [0169]: “The dual access wells L1 and L2 are drilled to access an evaporite mineral formation”).
With respect to claim 12, Day discloses several single access well systems in which carrier fluid is injected down from the surface region through a first tubular liner and carrier fluid comprising the leached resource material is circulated back upward to the surface region through a second tubular liner that is installed, along with the first tubular liner, in the same borehole extending from the surface region.  With reference, for example, to Fig. 3, Day describes a single access well system having a first surface borehole (access well C1) extending from the surface region and several laterally extending boreholes (C11 - C14) extending from the first borehole.  Day further discloses injecting a carrier fluid (i.e., solvent) down the access well C1 via the annulus formed between a recovery tubing CE and the casing of the well C1 and circulating carrier fluid comprising the leached resource material (i.e., pregnant solution) back to the surface via the tubing CE (in other words, the well casing is a first tubular liner and the tubing CE is a second tubular liner, both of which extend from the laterals C11-C14 in the resource deposit to the surface via the access well C1).  See Day [0135]; also, see Day [0081] discussing well casing and related terminology and [0101] discussing, in more general terms, the circulation of carrier fluid (i.e., solvent) from the surface to the resource location and pregnant solution from the resource location back to the surface using a combination of tubing inserted in the access well and the annulus defined between the tubing and the well casing.
With respect to claim 13, Day shows, in Fig. 12, a borehole configuration extending 5000 feet in one direction (i.e., generally between the ends of outer laterals L12 and L22).  The surface region below which this borehole configuration is implemented is, thus, less than one square mile and much less than twenty-five square miles. 
With respect to claim 14, Toews further discloses (see Figs. 13, 14, 15) a first borehole string comprising a first plurality of laterally-extending sections (e.g., the solid line portions in Fig. 13) and an equal in number second plurality of laterally extending sections (e.g., the dashed line portions in Fig. 13) that distally connect with the first plurality of sections to form a plurality of nodal spaces (i.e., at the junctions of the solid and dashed line portions) and that penannularly extend and that form a plurality of planar regions.
With respect to claim 19, Day discloses that the carrier fluid may be a solvent (e.g., water) and the resource material may be potash, which is soluble in the solvent (see [0078]).

15.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Day and Toews as applied to claim 1 above, and further in view of Colome, U.S. Patent Application Publication No. 2015/0137578.
As discussed above, the combination of Day and Toews discloses all of the limitations of claim 1.  The combination does not, however, specifically disclose that circulation of carrier fluid continues until internal volumes of the first and second borehole strings have increased in the manner recited.
In the same field of endeavor, Colome discloses an underground solution mining method that progresses in two phases: a continuous phase of “primary mining” where extraction of sodium chloride and potassium chloride is carried out by the continuous injection and circulation of a solvent (i.e., water), and a subsequent discontinuous phase or batch mining phase ("secondary mining" or "selective mining"), where potassium chloride is selectively extracted, by the injection of a solution sub-saturated in potassium chloride and saturated in sodium chloride, thereby limiting the undesirable dissolution of additional sodium chloride (see [0012]).  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Colome, to discontinue circulation of carrier fluid (i.e., the continuous phase of primary mining) in favor of the selective mining phase (i.e., maintaining “the carrier fluid stagnant”, as recited in claim 4), in order to limit the dissolution of additional sodium chloride in the method of Day.  Regarding the recitation of continuing circulation (i.e., the primary mining phase) until at least a two-fold increase in the heights and average widths of the first and second borehole strings has occurred, as recited in claim 3, Colome further discloses that the production rate of the selective mining phase is lower than the production rate of the primary mining phase and is most efficient in fully matured caverns with large exposed dissolution surfaces (see Colome [0013]).  Colome, thus, recognizes that the production rate in the selective mining phase of a solution mining process is affected by the size (i.e., internal volume) of the cavern or cavity being formed (i.e., a larger cavern internal volume provides a relatively higher production rate).  Accordingly, Colome demonstrates that the prior art recognizes that the size of the internal volume of the cavern is a result-effective variable impacting the production rate of the selective mining phase of solution mining potash values.  Accordingly, one of ordinary skill in the art could readily have arrived at applicant’s claimed internal volume size increase range through routine experimentation to determine an optimum increase in internal volume for increasing production rate to be reached before performing the transition from the primary mining phase to the selective mining phase.  When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable ranges for specific applications simply through routine experimentation.  See, e.g., MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the range recited.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to continue circulating carrier fluid in the Day solution mining method until the internal volume of the produced cavern or cavity has increased to the extent recited.
With respect to the claim 4 recitation of maintaining the carrier fluid stagnant (i.e., maintaining the selective mining phase) “for a period of at least one day”, it is pointed out that contact time in the selective mining phase is a result-effective variable impacting the absolute production of the desired mineral (measured, for example, as the total weight or mass of KCl), that is produced during a batch (or stagnation) cycle.   Accordingly, the required or desired contact time is a result-effective variable impacting the absolute production during one cycle of the selective mining phase of solution mining potash values.  Accordingly, one of ordinary skill in the art could readily have arrived at applicant’s claimed contact time range through routine experimentation to determine an optimum contact time.  When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable ranges for specific applications simply through routine experimentation.  See, e.g., MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the range recited.

16.	Claims 7, 9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Day and Toews as applied to claims 1 and 14 above, and further in view of Hughes et al., U.S. Patent Application Publication No. 2011/0127825 (“Hughes”).
As discussed above, the combination of Day and Toews discloses all of the limitations of claims 1 and 14.  The combination does not, however, specifically disclose a third borehole string, as recited in claim 7 or a plurality of additional borehole strings, as recited in claim 15.
In the same field of endeavor, Hughes discloses an underground solution mining method (see Figs. 17a-17f) that includes forming first and second borehole strings (boreholes A, B) extending from a surface region to a trona bed 805 (Fig. 17a) and having lateral sections (horizontal portions 810, 820), respectively, extending within the trona bed.  The lateral sections 810, 820 include side branches formed by a series of lateral drillings and extend to form a planar region.  The lateral sections 810, 820 distally connect with one another at a nodal space (see, e.g., Fig. 17c).  Hughes teaches the provision of a third borehole string C extending downward from a surface region and that is distally connected at the nodal space (see Fig. 17c) and has a lateral section (horizontal portion 835) including branches (see, e.g., Fig. 17c).  Hughes teaches circulating carrier fluid (i.e., a solvent) down either or both of the boreholes A, B, then through the lateral sections 810, 820 and their associated side branches to the lateral section 835, after which it is removed (now a saturated solution) to the surface via the third borehole C (see [0277]).
With respect to claim 7, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hughes, to provide a third surface borehole string in the method of Day, distally connecting to the Day nodal space (i.e., at the point LC in Fig. 12 of Day), in order to increase the circulation of carrier fluid between the surface region and the resource deposit and thereby enhance the recovery of the resource from the Day resource deposit.
With respect to claim 9, Day discloses alternating injection of the carrier fluid (Day [0117]: “Injection and recovery flows are alternated from time to time ...”).  Accordingly, it would be further obvious to, at least periodically, inject carrier fluid via the third borehole string and recover pregnant solution from one or both of the Day first and second borehole strings (e.g., the access wells L1, L2; Fig. 12).
With respect to claim 15, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hughes, to provide a plurality of additional surface borehole strings in the method of Day, as modified by Toews, distally connecting to the plurality of nodal spaces taught by Toews (i.e., at the junctions of the solid and dashed line portions in Figs. 13-15 of Toews), in order to increase circulation of carrier fluid between the surface region and the resource deposit and thereby enhance the recovery of the resource from the Day resource deposit.
With respect to claim 16, Day discloses several single access well systems in which carrier fluid is injected down from the surface region through a first tubular liner and carrier fluid comprising the leached resource material is circulated back upward to the surface region through a second tubular liner that is installed, along with the first tubular liner, in the same borehole extending from the surface region.  With reference, for example, to Fig. 3, Day describes a single access well system having a first surface borehole (access well C1) extending from the surface region and several laterally extending boreholes (C11 - C14) extending from the first borehole.  Day further discloses injecting a carrier fluid (i.e., solvent) down the access well C1 via the annulus formed between a recovery tubing CE and the casing of the well C1 and circulating carrier fluid comprising the leached resource material (i.e., pregnant solution) back to the surface via the tubing CE (in other words, the well casing is a first tubular liner and the tubing CE is a second tubular liner, both of which extend from the laterals C11-C14 in the resource deposit to the surface via the access well C1).  See Day [0135]; also, see Day [0081] discussing well casing and related terminology and [0101] discussing, in more general terms, the circulation of carrier fluid (i.e., solvent) from the surface to the resource location and pregnant solution from the resource location back to the surface using a combination of tubing inserted in the access well and the annulus defined between the tubing and the well casing.  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the multi-tubular liner well bore teachings in Day, to provide each of the additional borehole strings of claim 15 with a first tubular liner and a second tubular liner that are together installed in a first borehole extending from the surface region.

17.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Toews and Hughes as applied to claim 7 above, and further in view of Fitch et al., U.S. Patent No. 3,309,141 (“Fitch”).
As discussed above, the combination of Day, Toews, and Hughes discloses all of the limitations of claim 7.  The combination does not, however, specifically disclose assaying the resource by accessing the nodal space via the third borehole string with an assaying device prior to injecting the carrier fluid, as recited in claim 8.
 In the same field of endeavor, Fitch discloses an in-situ solution mining method including assaying the resource (the pod of ore 11 in Figs. 1-2) with an assaying device (i.e., a coring device; see col. 2, lines 52-56: “It is desirable to know the permeability, porosity, and direction of major fluid flow in the pod of ore 11 and the formation 10. Where this information is not known, it can be determined by a geological survey, such as a well coring program”).  Fitch teaches converting or adapting the wells used for the geological survey to production use after the survey is completed (Fitch col. 3, lines 5-10: “The wells provided for the geological survey may be used in practicing the method of this invention. The wells can be adapted to convey fluids between the surface of the earth and the formation 10 or pod of ore 11, as the case may be, by the usual apparatus such as packers, liners, and tubing strings”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Fitch, to assay the Day resource deposit using an assaying device inserted via the third borehole prior to initiating production of the deposit by injecting the carrier fluid thereinto.

18.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Day and Toews as applied to claim 1 above, and further in view of Colome, U.S. Patent Application Publication No. 2015/0137578 and Helvenston et al., U.S. Patent No. 4,264,104 (“Helvenston”).
As discussed above, the combination of Day and Toews discloses all of the limitations of claim 1.  The combination does not, however, specifically disclose that the resource material comprises first and second chemical constituents and that the process comprises circulating the carrier fluid such that the first chemical constituent in situ leaches into the carrier fluid, and the second chemical constituent is retained in situ and forms a porous matrix, as recited in claim 18.  
In the same field of endeavor, Colome discloses an underground solution mining method that progresses in two phases: a continuous phase of “primary mining” where extraction of sodium chloride and potassium chloride is carried out by the continuous injection and circulation of a solvent (i.e., water), and a subsequent discontinuous phase or batch mining phase ("secondary mining" or "selective mining"), where potassium chloride is selectively extracted, by the injection of a solution sub-saturated in potassium chloride and saturated in sodium chloride, thereby limiting the undesirable dissolution of additional sodium chloride (see [0012]).  Accordingly, Colome discloses solution mining of a resource material comprising a first chemical constituent (i.e., potassium chloride) and a second chemical constituent (i.e., sodium chloride) and teaches a selective solution mining process using a carrier fluid comprising a solution sub-saturated in potassium chloride and saturated in sodium chloride such that dissolution of additional sodium chloride by the solution is limited and the sodium chloride is retained in situ.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Colome, to implement a selective solution mining process in the method of Day, in order to selectively dissolve potassium chloride but not sodium chloride when the resource material contains both chemical constituents.
Although Colome does not specifically disclose that the sodium chloride retained in situ by the selective mining process would form a porous matrix (as recited in claim 18), this would, in fact occur (and, thus is at least inherently disclosed by Colome).  In any event, Helvenston teaches that a selective mining process, such as that taught by Colome, will result in the sodium chloride that is retained in situ forming a porous matrix (see Helvenston at col. 2, lines 42-58: “As used herein "selective mining" means a process for dissolving KCl from a sylvanite formation over some period of time without, at the same time, dissolving all of the salt associated therewith....  Since only the sylvite (KCl) is removed at this time, the cavity is not enlarged. Rather a porous salt layer surrounding the cavity is formed”.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hardage et al. (U.S. 2019/0368330) discloses selective solution mining methods using an injection wellbore 302 arranged between two production wellbores 304, each of the wellbores having a vertical section and a lateral (horizontal) section (Fig. 3).   Haugen (U.S. 2011/0175428) discloses a solution mining system having vertical extraction (201; Fig. 3) and injection (202-205) wells that are connected underground by horizontal holes 210-213 that define a planar region.  Wentworth (U.S. 2012/0043800) discloses a method of solution mining in which a planar cavern is created using a continuous borehole 124 having two spaced surface openings.  Rosar (U.S. 5,246,273) discloses an in-situ solution mining method.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                      
15 September 2022      

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672